Name: Commission Implementing Regulation (EU) 2017/357 of 28 February 2017 concerning the non-approval of the active substance cyclaniliprole, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: means of agricultural production;  agricultural policy;  marketing
 Date Published: nan

 1.3.2017 EN Official Journal of the European Union L 54/4 COMMISSION IMPLEMENTING REGULATION (EU) 2017/357 of 28 February 2017 concerning the non-approval of the active substance cyclaniliprole, in accordance with Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 13(2) thereof, Whereas: (1) In accordance with Article 7(1) of Regulation (EC) No 1107/2009 Austria received on 19 December 2013 an application from ISK Biosciences Europe N.V. for the approval of the active substance cyclaniliprole. (2) In accordance with Article 9(3) of that Regulation, the rapporteur Member State notified the applicant, the other Member States, the Commission and the European Food Safety Authority (hereinafter the Authority) of the admissibility of the application on 17 January 2014. (3) For that active substance, the effects on human and animal health and the environment have been assessed, in accordance with the provisions of Article 11(2) and (3) of that Regulation, for the uses proposed by the applicant. The rapporteur Member State submitted a draft assessment report on 1 April 2015. (4) The draft assessment report was reviewed by the Member States and the Authority. The Authority presented to the Commission its conclusion on the pesticide risk assessment of the active substance cyclaniliprole (2) on 6 April 2016. (5) By letter of 28 September 2016 ISK Biosciences Europe N.V. withdrew its application for the approval of cyclaniliprole. Due to the withdrawal of the application, cyclaniliprole should not be approved pursuant to Article 13(2) of Regulation (EC) No 1107/2009. (6) This Regulation does not prejudice the submission of a further application for cyclaniliprole pursuant to Article 7 of Regulation (EC) No 1107/2009. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Non-approval of active substance The active substance cyclaniliprole is not approved. Article 2 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) EFSA Journal 2016;14(4):4452. Available online: www.efsa.europa.eu